Title: To Thomas Jefferson from John Wayles Eppes, 8 December 1821
From: Eppes, John Wayles
To: Jefferson, Thomas


Dear sir,
Decr 8. 1821.
I was just enjoying the pleasing prospect of a permanent return of health when a few days since viz on the 30th ult. I was attacked in my sleep and entirely insensible until after being bled—I had certainly improved greatly in my strength as I was able since my return from the Springs to do what I have not done for years amuse myself on foot with a gun & walk for hours without more than common fatigue—This last attack without previous indisposition or warning has dissipated my airy castle of returning health and renders my prospects for the future more gloomy than heretofore—I heard from Francis by last mail—affairs at Columbia were at the date of his letter viz the 19th of November in a gloomy situation—The Students had been guilty of personal disrespect to Doctr Cooper—I am almost so selfish as to wish their conduct would disgust him with his present situation and drive him to the University of Virginia. He will be sure in Virginia of meeting on all occasions that respect and veneration which her citizens young and old uniformly bestow on the first Talents combined with the purest principles—From some cause to me unknown my grapes almost entirely failed during the last dry season—Vines which for several years before had been plentiful bearers literally perished—If you should send your cart before it is too late for cutting slips without injury to the vine I shall be much obliged to you if you would send me 15 or 20 slips of your purple grapes which you brought from France.Present me affectionately to the family & accept yourself my sincere wishes for your health & happiness.Yours affectionatelyJno: W: EppesPS.I own2000 acres of land here with very comfortable improvements—It is nearer to you than your Bedford property—How would you like to take the whole & give me the value in Bedford land—2. circumstances have induced me to think of it—Francis will settle in Bedford—The improvements here are on a larger scale than I can give to one child without injustice to the others & if I could exchange the improvements & lands for lands in Bedford I would myself for the present settle in Lynchburg for the convenience of Educating my younger children & fix my Negroes on the Bedford lands adjoining Francis—I would willingly submit the Two tracts to valuation & receive or pay the difference in Negroes at cash valuation—I think it probable that from the character of my disease whenever I beat a march it will be with short warning & it would be very important to me to leave my family in a situation where Francis could discharge towards them the duties of an affectionate guardian without too great a sacrifice of his time—my property here is nearer to you—Is more convenient to navigation & market & capable under your finishing hand of being made a very desirable residence at no expence—2200 bushells of wheat & 27.000ls of Tobo has been my crop here for several years with 29 working hands—These 29. crop hands are exclusive of Tradesmen—Spinners & house gang—I have this year for the first time two overseers & work the two places seperate—17. hands on one place & 12. on the other—your goodness will I know excuse me if in examining my reasons for exchange they appear interesting only to myself—If however I know my own heart I should be incapable of even making a proposition however convenient or agreeable to myself which should involve any sacrifice of your interests —affectionately once more yours.Jno: W: Eppes